Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 5/23/2022.
The application has been amended as follows: 
Claim 11 will now read: 
A method of manufacturing a lithium ion secondary battery, the method comprising:
housing having a plate-shaped positive electrode and a plate-shaped negative electrode stacked with a separator interposed therebetween in an outer package made of a laminate film;
injecting an electrolyte into the outer package housing the electrode assembly;
sealing the outer package into which the electrolyte has been injected under reduced pressure;
heat pressing the sealed outer package at 60ºC or higher and lower than 100ºC; 
and initially charging the lithium ion secondary battery at a temperature of 25ºC or higher and lower than 100ºC;
wherein the lithium ion secondary battery has a polygonal shape having at least one set of a width and a length in a plan view thereof, and C/(AxB) is 0.50 (N/mm2) to 1.20 (N/mm2), where A is a thickness of the lithium ion secondary battery, B is the width of the lithium ion secondary battery, and C is a three-point bending strength of the lithium ion secondary battery.
Claim 14 is hereby cancelled. 
Claim 15 will now read: The method according to claim 11, wherein C/(AxB) is 0.60 (N/mm2) to 1.10 (N/mm2).
Claim 16 will now read: The method according to claim 11, wherein C/(AxB) is 0.70 (N/mm2) to 1.00 (N/mm2).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Ueda (US 2013/0260214).
Ueda teaches an electrode group for thin batteries (0026). The electrode group includes a sheet-like first electrode, a sheet-like second electrode laminated on each of both surface of the first electrode, and an electrolyte layer interposed between the first electrode and second electrode. The second electrode has a polarity opposite that of the first electrode. The flexural modulus of the second electrode is lower than that of the first electrode (0027). 
Ueda neither teaches nor renders obvious that the thickness, width, and three-point bending strength are represented as A(mm), B(mm), and C(N), respectively, have a relationship of C/(AxB) is 0.5-1.20 (N/mm2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             	May 26, 2022